DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-12, 15, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blessing (US 3987941) in view of Grochowski et al. (KR 20130050962 A).
Regarding claims 1-3 and 9-12, 15, 16, Blessing teaches a container for food substances, while the container of Blessing is not intended to specifically keep guacamole, the container is capable of keeping guacamole, the container comprising: 
a container 12 having a lower base and an upper rim, with a sidewall extending upwardly between the lower base and the upper rim, the container being configured to support the lower base in a horizontal orientation on a horizontal surface, Fig. 2; 
the sidewall being substantially vertical from a lower sidewall position to an upper sidewall position between the lower base and the upper rim when the container is supported on the horizontal surface, the lower base and the sidewall combining to form a container interior space, the sidewall having an interior sidewall surface, Fig. 2; and 
a lid 18 removably attachable to the container, the lid further having an outer perimeter sized and shaped to frictionally abut the interior sidewall surface and to seal the container interior space when the lid is attached to the container wherein the lid is moveable between the upper sidewall positon and the lower sidewall position, Fig. 2, the lid further being frictionally held in a sealing position against the interior sidewall surface at the upper sidewall position, the lower sidewall position, and a plurality of locations between the upper sidewall position and the lower sidewall position, Col. 3: 47-65.
Blessing further discloses that the lid further comprises a floor 22 configured to face toward the base when the lid is attached to the container, the floor further being bowed at 22 toward the base when the lid is attached to the container, Fig. 2.

    PNG
    media_image1.png
    109
    382
    media_image1.png
    Greyscale

Blessing further discloses that the lid further comprises a resilient seal 24 with a peripheral flange, 28, attached to the outer perimeter of the lid.
Blessing does not teach a ledge positioned above the floor and separated from the floor by a ledge height, the ledge extending inwardly from the outer perimeter continuously along the entire outer perimeter being configured to allow a user to grasp the ledge by inserting a finger between the ledge and the floor.  Blessing uses a knob 20 for removal of the lid 18, fig. 1 and 2.
Grochowski is analogous art in regard to sealing lids that frictionally engage with the inside wall of a container [0018].  Grochowski teaches a lid (seal member 40), the lid has a radially inwardly extending rim (ledge) 44 and 45 positioned above the floor by a height.  The rim ledge 44/45 is a finger gripping portion for removing the lid, [0020] of translation.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the lid removal means (knob 20) of Blessing with the known lid removal means (radial ledge rim 44/45) of Grochowski with the reasonable expectation of allowing the sealing lid to be removed from the inside of the container.  
Blessing as modified by Grochowski results in a lid interior space defined between the floor and the ledge, refer to Fig. 2 and 4 of Grochowski, space between 45 and lower portion at 40.
[AltContent: oval]
    PNG
    media_image2.png
    117
    305
    media_image2.png
    Greyscale


Regarding claim 18, Blessing further teaches that the container is substantially cylindrical, fig. 1.

Regarding claim 20, Blessing further teaches that the lower base is rounded at a juncture of the lower base and the sidewall, Fig. 2. 
    PNG
    media_image3.png
    139
    108
    media_image3.png
    Greyscale


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Blessing in view of Grochowski as applied to claim 18 above, and further in view of Schroeder et al. (US 4673814).
Regarding claim 19, the references applied above teach all of claim 18, as applied above.  The references applied above do not teach that the upper rim is flared outwardly.  However it is well known to provide a flared (or tapered or conical or beveled) rim in order to center and guide a closure into the opening of the container, for example, as taught by Schroeder, Col. 4: 45-50, Fig. 2, where the conical shape of the rim of a cover 4 is guided into a conical seating surface 3 in the opening 2 in a vessel 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the opening of the mouth of the container of Blessing to be flared in order to guide and center the lid as per the teaching of Schroeder.

Response to Arguments
In response to applicant's argument that modifying Blessing to use a peripheral flange would produce a different device because Blessing relies on the weight of the handle, examiner disagrees.  The handle 20 and the weight 30 are two separate parts.  In fig. 2 the handle is attached at the weight portion.  The handle is not required to be part of the weight, see Fig. 5 of Blessing, for example, where the weight and the handle are separate.  With this in mind, one of ordinary skill is capable of providing a different lid removal means without altering the weight of Blessing, as applied above.  
Applicant’s argument that one would not look to the lid of Blessing because it is a flexible lid, page 7, 2nd to last paragraph, and that the weight of Blessing is required to cause the lid to bow downwardly, is not found persuasive since the lid of Blessing is formed from a molded plastic material, col. 5: 7-11 and is understood to have rigidity to it.  With this in mind, the shape of the lid does not depend on the weight.  Furthermore, the lid of Blessing is not so flexible that it cannot be used with products of differing viscosities.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705.  The examiner can normally be reached on Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799



/MOLLIE IMPINK/Primary Examiner, Art Unit 3799